DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance 
2.	The examiner is satisfied that the prior art has been fully developed and claims 1-3 and 6-18 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-3 and 6-18 filed on 08/31/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features of motor driving apparatus performs braking operation on i of the n motors and then performs braking operation on j of the n motors other than the i motors, i being an integer from 1 to (n-1), j being an integer from 1 to (n-1) wherein when performing the braking operation on the i motors, the motor driving apparatus keeps one or more switching elements of one or more upper arms or one or more lower arms of the inverter, which the n motors are connected to, on continuously or performs PWM control on the switching elements, thereby allowing current due to induced voltage of the i motors to flow through the inverter, wherein when performing the braking operation on the i motors, and wherein the motor driving apparatus estimates, for each of the n motors, a current occurring in the braking operation, and performs braking 
The closet references to the present invention are believed to be as follows: Melfi (US 20080079373 A1). Melfi teaches controlling an electric motor via an inverter in an injection braking regime. Another electric motor is controlled via another inverter in a regenerative braking regime, where the motors are coupled to a common direct current bus. The injection braking regime and the regenerative braking regime are regulated based upon energy drawn from the bus, by injection braking and energy fed to the bus by regenerative braking, where the injection and regenerative braking regimes are regulated to maintain a constant direct current bus voltage.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846